        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 1 of 31

 1 Jeffrey D. Kaliel (CA Bar No. 238293)
   Sophia G. Gold (CA Bar No. 307971)
 2 jkaliel@kalielpllc.com
 3 sgold@kalielpllc.com
   KALIEL PLLC
 4 1875 Connecticut Ave., NW, 10th Floor
 5 Washington, D.C. 20009
   (202) 350-4783
 6
   -and-
 7 Bryan S. Gowdy (Pro Hac Vice)
 8 bgowdy@appellate-firm.com
   filings@appellate-firm.com
 9
   CREED & GOWDY, P.A.
10 865 May Street
   Jacksonville, Florida 32204
11
   (904) 350-0075
12
   Attorneys for Plaintiffs and the Putative Class
13
14                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
15                                     (San Jose Division)
16 JAMES FOREMAN and ALVIN
17 MOODY, on behalf of themselves and
   all others similarly situated,
18                                            CASE NO. 5:18-cv-01375-BLF
                               Plaintiffs,
19                                            THIRD AMENDED CLASS
   v.                                         ACTION COMPLAINT
20
21 BANK OF AMERICA, N.A.,
22                   Defendant.

23
24
25
26
27
28
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 2 of 31



 1         Plaintiffs JAMES FOREMAN and ALVIN MOODY, on behalf of themselves
 2 and all others similarly situated, sue Defendant, BANK OF AMERICA, N.A.

 3 (“BANA” or the “Bank”), and allege as follows:

 4                                    INTRODUCTION
 5         1.    This lawsuit challenges: (1) BANA’s practice of profiting from and
 6 hindering its customers’ statutory right to revoke authorization for recurring EFTs

 7 (the class allegations herein); and (2) BANA’s practice of failing to execute stop-

 8 payment orders even after a customer pays the stop payment fee (Plaintiff Moody’s

 9 individual claim herein). Both of these practices independently violate the Electronic
10 Fund Transfer Act, 15 U.S.C. §§ 1693, et seq., (the “EFTA”).

11         2.    In 1978, Congress passed the EFTA, establishing a “Bill of Rights” for
12 consumers with respect to electronic funds transfers (“EFTs”). See, e.g., Roland E.

13 Brandel & Eustace A. Olliff III, The Electronic Fund Transfer Act: A Primer, 40

14 OHIO ST. L.J. 531, 532 n.6 (1979). The EFTA was implemented by the Federal

15 Reserve Board in “Regulation E.” See 12 C.F.R. § 1005.10(c).

16         3.    Among the important rights established by the EFTA and Regulation E
17 is the right for consumers who preauthorize EFTs from their checking accounts—for

18 anything from gym memberships to periodic loan payments—to require a bank to

19 immediately cease the EFTs upon timely notice that a consumer no longer authorizes

20 them. See 15 U.S.C. § 1693e(a) (“A consumer may stop payment of a preauthorized

21 electronic fund transfer by notifying the financial institution orally or in writing at

22 any time up to three business days preceding the scheduled date of such transfer.”).

23         4.    BANA routinely violates this statutory right.
24         5.    BANA imposes a large fee before a consumer can cancel a recurring
25 EFT. Specifically, BANA charges accountholders a $30 stop-payment fee (“SPF”)

26 for exercising the right to withdraw authorization for a recurring EFT.

27         6.    SPFs are not tied to any actual costs incurred by the Bank in processing
28 a stop payment order. Rather, the SPFs are used to generate profit for the Bank and to

                                                2
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 3 of 31



 1 deter consumers from exercising their statutory right to cancel a previously

 2 authorized EFT.

 3         7.     BANA’s practice of charging SPFs violates the EFTA under three
 4 alternative theories, which are pled herein as class claims under both the EFTA

 5 (Counts I-III) and correspondingly under California law (Counts IV-VI).

 6         8.     Class Theory #1: Per se prohibition on all SPFs. By charging the SPFs,
 7 BANA imposes conditions on the right to cancel recurring EFTs that are not

 8 permitted by the EFTA. The EFTA grants consumers the right to “stop payment of a

 9 preauthorized [EFT]” subject to only two conditions: (1) the consumer must give the
10 financial institution notice at least three business days before the scheduled date of

11 the EFT; and, (2) if notice is given orally, the financial institution may require the

12 consumer to provide written confirmation within fourteen days of the oral

13 notification. 15 U.S.C. § 1693e(a).

14         9.     Under the canon of statutory interpretation known as “expressio unius
15 est exclusio alterius” (“the express mention of one thing excludes all others”), 1 by

16 listing the foregoing two conditions, Congress prohibited financial institutions from

17 imposing additional conditions on the right to cancel preauthorized EFTs. Therefore,

18 by conditioning cancellation of a recurring EFT on payment of SPFs, BANA violates

19 the EFTA.

20         10.    Class Theory #2: Prohibition on SPFs that exceed the costs of
21 processing stop-payment orders. Alternatively and second, BANA’s $30 SPF violates

22 the EFTA because it is not tied to any actual costs and, in fact, grossly exceeds the

23 costs of processing stop-payment orders. Banks are authorized to impose fees on

24 banking services upon consideration of specific factors, including (1) the bank’s

25 actual costs incurred in providing the service and (2) deterrence of misuse of banking

26 services, such as overdrawing an account. See 12 C.F.R. § 7.4002(2). BANA imposes

27
   1
     This canon is also known as the “Negative-Implication Canon.” See BRYAN A. GARNER & ANTONIN
28 SCALIA, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 107 (1st ed. 2012).

                                                 3
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 4 of 31



 1 the SPFs as deterrence, but, because consumers have a statutory right to revoke

 2 authorization for recurring EFTs, stop-payment orders are not “misuse,” and

 3 deterrence of misuse cannot be a proper justification for imposing the SPFs. The

 4 SPFs should therefore be justified only by reference to actual costs, but BANA’s $30

 5 SPFs grossly exceed its costs in processing stop-payment orders. Thus, the SPFs are

 6 improper and violate consumers’ rights under the EFTA. Indeed, giving BANA the

 7 unfettered right to impose any SPFs it wishes would allow BANA to thwart the

 8 important rights Congress granted to consumers by enacting the EFTA.

 9        11.   Theory #3: Prohibition on SPFs that impede and hinder a consumer’s
10 exercise of the right to stop payment. Alternatively and third, BANA’s $30 SPFs

11 violate the EFTA because they impede, hinder, and deter consumers from exercising

12 their right to revoke authorization for recurring EFTs under the EFTA. Because

13 BANA’s SPFs are not tied to any actual costs and, in fact, grossly exceed the costs of

14 processing stop-payment orders, the sole purpose of BANA’s $30 SPF is to impede,

15 hinder, and deter consumers from exercising their right to stop payments under the

16 EFTA. This is precisely what happened to Plaintiff Foreman. Plaintiff Foreman

17 would have exercised his right to stop payment several months prior to when he did

18 had BANA not charged a $30 SPF. By charging a $30 SPF, BANA impeded,

19 hindered, and deterred Plaintiff Foreman and other putative class members from

20 exercising their rights under the EFTA.

21        12.   Moreover, each of foregoing theories is supported by 15 U.S.C. § 1693l.
22 Under this statute, the EFTA expressly prohibits agreements purporting to waive any

23 right or cause of action created by the EFTA. Therefore, to the extent provisions in

24 BANA’s deposit agreements purport to authorize the illegal SPFs, the deposit

25 agreements violate the EFTA, and the violating provisions in the agreements are

26 invalid and unenforceable.

27        13.   To the extent BANA’s actions described above violate federal law, the
28 same actions constitute violations of California’s Unfair Competition Law (the

                                              4
                   THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 5 of 31



 1 “UCL”), which makes it a violation of California law to engage in any unlawful

 2 business act or practice. See Cal. Bus. & Prof. Code §§ 17200, et seq.

 3        14.    Plaintiff Moody’s separate individual claim: BANA’s failure to honor a
 4 stop-payment order. In addition to the foregoing two theories that pertain to BANA’s

 5 unlawful charging of SPFs and that apply on a class-wide basis, Plaintiffs also allege

 6 that BANA frequently violates the EFTA in a different manner (though not in a

 7 manner that is being pled on class-wide basis). Specifically, BANA frequently fails to

 8 execute stop-payment orders in a timely fashion even after a customer has paid the

 9 SPF. This is what occurred to Plaintiff Moody: He attempted to exercise his right to
10 stop payment on a preauthorized EFT, but even though BANA promised to stop the

11 payment—and charged him the illegal SPF for doing so—BANA failed to honor his

12 timely stop-payment order and, as a result, charged him an additional overdraft fee

13 caused by the very same EFT he had tried to cancel. Plaintiff Moody brings this

14 additional claim (Count VII) individually and solely on his own behalf.

15        15.    By this action, Plaintiffs, individually and on behalf of the putative
16 classes, seek: (1) actual and statutory damages pursuant to 15 U.S.C. § 1693m;

17 (2) restitution and injunctive relief under the UCL; (3) all recoverable costs and

18 attorneys’ fees; (4) a declaration that any provisions of their deposit agreements with

19 BANA purporting to authorize SPFs violate the EFTA are illegal and unenforceable;

20 and (5) an injunction restraining BANA from the illegal conduct alleged herein.

21        16.    In addition to the foregoing relief, Plaintiff Moody seeks all damages
22 proximately caused by BANA’s failure to stop payment of his preauthorized EFT as

23 instructed pursuant to 15 U.S.C. § 1693h(a)(3) on his individual claim under the

24 EFTA (Count VII).

25                                        PARTIES
26        17.    Plaintiff James Foreman is a natural person residing in this District and
27 Division. He is also a “consumer,” as defined by the EFTA, 15 U.S.C. § 1693a(6).

28

                                                5
                   THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
          Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 6 of 31



 1         18.    Plaintiff Alvin Moody is a natural person residing in the state of
 2 Georgia. He is also a “consumer” as defined by the EFTA, 15 U.S.C. § 1693a(6).

 3         19.    Bank of America, N.A. is a “financial institution” as defined and
 4 governed by the EFTA, 15 U.S.C. § 1693a(9), with its headquarters in Charlotte,

 5 North Carolina.

 6                              JURISDICTION AND VENUE
 7         20.    This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331
 8 and 15 U.S.C. § 1693m(g). In addition, this Court has subject-matter jurisdiction

 9 under the Class Action Fairness Act of 2005 because Plaintiff Foreman is a citizen of
10 California, Plaintiff Moody is a citizen of Georgia, and Defendant is a citizen of

11 North Carolina, so that at least one member of the class is “a citizen of a State

12 different from any defendant” in this litigation. Additionally, Plaintiffs allege that the

13 matter in controversy is in excess of $5,000,000. Finally, Plaintiffs allege that “the

14 number of members of all proposed plaintiff classes in the aggregate” is greater than

15 100. See 28 U.S.C. § 1332(d)(5)(B).

16         21.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
17 BANA regularly does business in this District, and a substantial part of the events

18 giving rise to Plaintiff Foreman’s claims occurred in this District.

19                                FACTUAL ALLEGATIONS
                                     EFTs and the EFTA
20
           22.    An EFT is the electronic transfer of money from one bank account to
21
     another, either within a single financial institution or across multiple institutions, via
22
     computer-based systems, without the direct intervention of bank staff. Consumers
23
     commonly use EFTs to pay insurance and utility bills, loan payments, and personal-
24
     services memberships, such as gyms.
25
           23.    The EFTA gives consumers the right to stop payment of EFTs.
26

27

28

                                                  6
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 7 of 31



 1        24.    Congress enacted the EFTA in 1978 with the “primary objective” to
 2 provide rights to individual consumers with respect to electronic fund and remittance

 3 transfers. 15 U.S.C. § 1693.

 4        25.    The EFTA “sets minimum safeguards for consumers who arrange for
 5 regular payments (such as insurance premiums or utility bills) to be deducted

 6 automatically from their bank accounts.” S. Rep. No. 95-915, at 13 (1978), reprinted

 7 in 1978 U.S.C.C.A.N. 9403, 9415. These safeguards protect the consumer’s control

 8 over his or her own money and accounts. Id.

 9        26.    Under the EFTA, stopping preauthorized withdrawals is meant to be as
10 easy as initiating them. Accordingly, “[a] consumer is given the right to stop payment

11 on a preauthorized transfer by notifying his financial institution orally or in writing

12 up to three business days before the scheduled date of transfer. In the case of an oral

13 notice, the financial institution may require written confirmation within fourteen

14 days.” 15 U.S.C. § 1693e(a); see also 12 C.F.R. Pt. 1005, Supp. I, cmt. 10(c).

15        27.    “The financial institution must honor an oral stop-payment order made at
16 least three business days before a scheduled debit. If the debit item is resubmitted, the

17 institution must continue to honor the stop-payment order (for example, by

18 suspending all subsequent payments to the payee-originator until the consumer

19 notifies the institution that payments should resume).” 12 C.F.R. Pt. 1005, Supp. I,

20 cmt. 10(c).

21        28.    “Once a financial institution has been notified that the consumer’s
22 authorization is no longer valid, it must block all future payments for the particular

23 debit transmitted by the designated payee-originator.” Id. Because the EFTs are

24 considered unauthorized once the consumer has provided notice to the financial

25 institution, the financial institution is liable for any subsequent EFTs. See 15 U.S.C.

26 § 1693g; see also id. § 1693a(12) (defining the term “unauthorized electronic fund

27 transfer”).

28

                                                7
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 8 of 31



 1         29.   “No writing or other agreement between a consumer and any other
 2 person may contain any provision which constitutes a waiver of any right conferred

 3 or cause of action created by [the EFTA].” 15 U.S.C. § 1693l.

 4           BANA Routinely Violates EFTA Rights to Stop Recurring EFTs
 5         30.   According to the National Consumer Law Center, “[a]dvocates around
 6 the country routinely hear from people whose financial institution refused their

 7 repeated requests to stop recurring payments to payday lenders. The financial

 8 institution often claims that there is nothing it can do to stop the debits or that the

 9 consumer is required to stop the payment by going through the lender and revoking
10 authorization for the debit. While Regulation E permits financial institutions to

11 require written confirmation from the customer that authorization has been revoked,

12 the law is clear that the financial institution must enter the initial stop-payment order

13 based on an oral request.” September 29, 2014 Letter from National Consumer Law

14 Center to The Hon. Janet L. Yellen, Chairwoman Board of Governors of the Federal

15 Reserve System, The Hon. Richard Cordray, Director Consumer Financial Protection

16 Bureau, The Hon. Tom Curry, Comptroller Office of the Comptroller of the

17 Currency, The Hon. Martin Gruenberg, Chairman Federal Deposit Insurance

18 Corporation, The Hon. Debbie Matz, Chairwoman National Credit Union

19 Administration, Jan Estep, President and Chief Executive Officer NACHA—The

20 Electronic Payments Association (“NCLC Letter”) (available at

21 https://www.nclc.org/images/pdf/banking_and_payment_systems/regulator_rdfi_issu

22 es_letter_9292014.pdf).

23         31.   According to the NCLC Letter, “Unauthorized charges should be
24 blocked or reversed without charge. But if a consumer is attempting to block future

25 unauthorized charges as opposed to reversing one that already occurred, financial

26 institutions often charge stop-payment fees. Consumers also may not know to contest

27 the payments as unauthorized and may simply ask that the payments be stopped.

28

                                                 8
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 9 of 31



 1 Even if the consumer says that the payment is illegal and unauthorized, the bank may

 2 still charge a stop payment fee.” Id. (emphasis added).

 3        32.    Moreover, under Regulation E, “a consumer may initiate a stop-payment
 4 order by an oral request.” Id. The plain language of 15 U.S.C. § 1693e(a) grants this

 5 right to a consumer. “The [financial institution] may ask the consumer to follow up

 6 with a written request and to confirm that the consumer has revoked the payee’s

 7 authorization. The initial stop-payment order may expire in 14 days if the consumer

 8 does not follow up with the requested information. But the [financial institution] may

 9 not refuse to honor the initial oral stop-payment order pending receipt of that
10 information. Indeed, the requirement that financial institutions stop payments would

11 be superfluous if consumers could, or were required to, effectively stop payments

12 with the payee directly.” Id. While the EFTA “do[es] not specifically address stop-

13 payment fees,” any “fees that are so high as to inhibit the right to stop payment

14 should be viewed as violating” a consumer’s right under the EFTA to stop payment.

15 Id. “Such fees are also potentially unfair, deceptive or abusive.” Id.

16              BANA’s Deposit Agreements Impose a $30 SPF in Violation
                     of the Right to Cancel EFTs under the EFTA
17

18        33.    BANA imposes SPFs on cancellations of recurring EFTs pursuant to
19 provisions in its deposit agreements. These provisions, along with others, violate the

20 consumer’s rights to stop payment on an EFT. They therefore violate the EFTA and

21 are unenforceable.

22        34.    Plaintiffs and BANA have contracted for bank account deposit,
23 checking, ATM, and debit card services, as embodied in BANA’s deposit agreement

24 and related documentation. BANA has previously filed with this Court and

25 authenticated its deposit agreements for the pertinent periods and related

26 documentation. (Dkts. 24-1, 24-2, 24-3, 24-4, 24-5.) Plaintiffs do not contest the

27 authenticity of these materials. They are attached hereto as Exhibits 1 to 5.

28

                                               9
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 10 of 31



 1        35.     In the applicable deposit agreements, BANA acknowledges EFTs “are
 2 governed by the Regulation E, which implements the federal [EFTA].” (Dkt. 24-2 at

 3 34; Dkt. 24-3 at 34.)

 4        36.     BANA’s deposit agreements also state, “We [BANA] may charge you
 5 [consumer] a fee for each stop payment order you give.” (Dkt. 24-2 at 32; Dkt. 24-3

 6 at 52.) This provision violates the EFTA by (1) imposing an unlawful condition on

 7 the right to withdraw authorization for an EFT, (2) imposing a fee grossly in excess

 8 of the actual costs to cancel a previously authorized EFT; and (3) impeding hindering,

 9 or deterring consumers from exercising their rights under the EFTA. See 15 U.S.C.
10 §§ 1693e(a).

11        37.     These provisions further violate the EFTA by purporting to waive rights
12 conferred by the EFTA. See id. § 1693l.

13        38.     The deposit agreements have other provisions that impose unlawful
14 conditions on the right to withdraw authorization for EFTs and that are also designed

15 to impede, hinder, or deter consumers from exercising this right. For example, the

16 agreements tell consumers they “must notify the payee that [they] have withdrawn

17 [their] authorization for any preauthorized (recurring) transaction.” (Dkt. 24-2 at 32;

18 Dkt. 24-3 at 3). The EFTA imposes no such conditions on cancellation of an EFT and

19 therefore, by negative implication, prohibits financial institutions from imposing such

20 conditions.

21        39.     In addition, the deposit agreements purport to authorize BANA to refuse
22 to process an EFT—after receiving a timely, valid stop-payment order—if the order

23 lists the wrong amount, even by just one penny, for the EFT. (Dkt. 24-2 at 31-32;

24 Dkt. 24-3 at 31-32; accord Exs. 2, 3.)

25        40.     The following is what BANA’s deposit agreements state verbatim about
26 stop-payment orders:

27        Placing A Stop Payment Order We may accept a written or oral stop
28        payment order from any person who has a right to withdraw funds from

                                              10
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
     Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 11 of 31



 1
       the account. We may require you to complete a form authorizing the order.
       You must give us sufficient notice and information so that we have a
 2     reasonable opportunity both to verify that the item is unpaid and to act on
 3     your request. We may charge you a fee for each stop payment order and
       each renewal of the order.
 4
       We use a computer system to identify items. Therefore, to place a stop
 5
       payment order on a check or draft, we need specific information to process
 6     the request, such as the account number, the routing number, the name of
       the party to whom the item was made payable, the item number and the
 7
       exact amount of the item — in dollars and cents. If you give us the wrong
 8     amount (even one penny off) or the wrong item number, we may pay the
       item. We may also require the date of the item, the name of the person
 9
       who signed or authorized the item, and the name of the party to whom the
10     item was made payable. We may use only a portion of the required
       information to identify an item. Please see the Additional Information
11
       about Stop Payments for Preauthorized (Recurring) Electronic Funds
12     Transfers section for information about how to stop those types of
       payments.
13

14     In some cases, we may pay an item even if an order is in effect. For
       example, if one of our financial centers, without notice of your request,
15     pays a check that you have asked us to stop, we may still pay the check.
16
       A stop payment order generally expires after six months. However, we
17     may, in our sole discretion, elect to honor a stop payment order for a
       longer period of time without notice to you. If you want the order to
18
       continue after six months, you must ask us to renew the order. Each
19     request for a renewal is treated as a new order. If you want the order to
       expire in less than six months, you must ask us to cancel the order on or
20
       after the date you want it to expire. We may accept a written or oral
21     instruction to cancel the order. Your request to cancel the order is not
       effective until we have a reasonable opportunity to act on it. We cancel
22
       the order automatically when the account on which the item is drawn is
23     closed. If the item is presented to us for payment after the stop payment
       order expires, we may pay the item.
24

25     If we pay an item subject to a valid and timely stop payment order, we
       may be liable to you if you had a legal right to stop payment and you
26     establish that you suffered a loss because of the payment. Our liability, if
27     any, is limited to the actual loss suffered, up to the amount of the item.
       You must prove the loss to our satisfaction. We are not liable to you for
28     any special, incidental or consequential loss or damage of any kind.
                                           11
                THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
     Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 12 of 31



 1
       Additional Information about Stop Payments for Preauthorized
       (Recurring) Electronic Funds Transfers If you have told us in advance
 2     to make regular payments out of your account (such as recurring debit
 3     transactions) or if you have authorized someone else to debit your account
       through the ACH system, you can stop these payments.
 4
       Here’s how: Call us at 1.800.432.1000 or write us at Bank of America
 5
       Customer Service, P.O. Box 25118, Tampa, FL 33622.
 6
       You must notify us in time to receive your request at least three business
 7     days before the payment order is scheduled to be made. If you call us to
 8     stop the payment, we may require you to confirm the request in writing.
       If you do not notify us in writing, we may remove the stop payment after
 9     14 days. We may charge you a fee for each stop payment order you give.
10
       Stop payment orders for preauthorized (recurring) payments do not expire
11     without action on your part, including recurring debit card and ACH
       transactions. Should your debit card number change, please contact us to
12
       place a new stop payment on the transaction on your new card.
13
       To place a stop payment order on an ACH debit, we may require you to
14     provide your name and telephone number, the type of account (checking
15     or savings), and the exact company name used by the sender of the ACH
       debit, and some of the other information listed under Placing a Stop
16     Payment Order. You can obtain the company name used by your sender
17     from your statement by looking at a prior ACH debit from this sender that
       posted to your account.
18
       If you do not know the amount of the ACH debit, we may still be able to
19
       place the stop payment order based on the company name of the sender,
20     but this may stop all ACH items from this sender. If you give us the wrong
       company name or if the sender changes the company name, we may pay
21
       the item.
22
       To place a stop payment on other preauthorized (recurring) transactions,
23     you must give us the identifying information we request. You may be able
24     to give us a specific expiration date for certain stop payment orders if you
       choose to do so.
25
       You must notify the payee that you have withdrawn your authorization for
26
       any preauthorized (recurring) transaction.
27

28

                                           12
                THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 13 of 31



 1
           Notice of Varying Amounts
           If these regular payments may vary in amount, the person you are going
 2         to pay will tell you, 10 days before each payment, when it will be made
 3         and how much it will be. You may choose instead to receive this type of
           notice only when the payment would differ by more than a certain amount
 4         from the previous payment, or when the amount would fall outside certain
 5         limits that you set.

 6         Liability for Failure to Stop Payment
           If you order us to stop a preauthorized payment three business days or
 7
           more before the transfer is scheduled, and you have given us all of the
 8         information we requested, and we do not stop the payment, we will be
           liable for your losses or damages directly caused by our failure to stop the
 9
           payment.
10
     (Dkt. 24-2 at 31-32; Dkt. 24-3 at 31-32; accord Exs. 2, 3.)
11
           41.    BANA’s fee schedule in its deposit agreement states the following with
12
     respect to SPFs:
13
     Stop           $30.00            • Bank of America Interest Checking and
14
     Payment        each                Advantage accounts plus Preferred rewards
15   Fee            request             customers qualify for a waiver of this fee.
16                                    • There is no charge to place a stop payment on a
                                        recurring debit card transaction.
17
     (Dkt. 24-4 at 14; Dkt. 24-5 at 14.)
18
           42.    These contractual provisions violate 15 U.S.C. § 1693l, which “prohibits
19
     agreements that preclude consumers from exercising rights conferred under EFTA.”
20
     Simone v. M & M Fitness LLC, No. 16-cv-01229, 2017 WL 1318012, at *2 (D. Ariz.
21
     Apr. 10, 2017). “[T]he use of such an agreement by any party is an actionable
22
     violation.” Id. Even if an agreement “does not explicitly preclude [a consumer] from
23
     stopping payment,” an agreement violates § 1693l if it “hinder[s] consumers’ ability
24
     to exercise their rights as Congress intended” under the EFTA, because the EFTA
25
     “precludes such hindrance—no matter how slight—and does not expressly require a
26
     showing of specific harm.” Id. at *3; see also Baldukas v. B & R Check Holders, Inc.,
27
     No. 12-cv-01330, 2012 WL 7681733, at *5 (D. Colo. Oct. 1, 2012), adopted by 2013
28
     WL 950847 (D. Colo. Mar. 8, 2013) (holding that the EFTA prohibits an agreement
                                               13
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 14 of 31



 1 that imposes conditions on stop-payment orders that vary from the conditions

 2 authorized by the EFTA).

 3                              Plaintiff Foreman’s Experience
 4          43.   Plaintiff Foreman was the victim of an illegal payday-loan debt trap.
 5          44.   Plaintiff Foreman took out payday loans with illegal predatory lenders,
 6 including MyPaydayLoan.com.

 7          45.   A payday loan is a short-term (typically a matter of weeks), high-fee,
 8 closed-end loan, traditionally made to consumers in anticipation of an upcoming

 9 paycheck. Payday loans and high-cost installment loans trap consumers in debts they
10 cannot afford.

11          46.   A borrower obtaining an online payday loan must usually enter into an
12 “Authorization to Initiate ACH Transactions” with the lender, which permits the

13 lender to “initiate” credit and debit entries on the loan. Plaintiff Foreman was

14 required to enter into such an authorization to obtain his payday loan.

15          47.   As a part of his loan agreements with the predatory lenders, including
16 MyPaydayLoan.com, Plaintiff Foreman provided a preauthorization for the predatory

17 lenders to electronically withdraw payments from his BANA checking account.

18          48.   After learning that the loans were illegal and thus invalid in California,
19 Plaintiff Foreman contemplated exercising his right to stop payment under the EFTA.

20 However, upon learning that BANA charges a $30 SPF, Plaintiff Foreman delayed

21 exercising his right to stop payment for several months—all the while continuing to

22 pay the illegal payday loan payments.

23          49.   In August 2017, Plaintiff Foreman paid the $30 SPF and exercised his
24 right to stop payment under the EFTA—several months after he initially intended to

25 do so.

26          50.   Plaintiff Foreman again paid a $30 SPF to stop payment to another
27 predatory internet loan in November 2017. This was another violation the EFTA and

28 the UCL.

                                                14
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 15 of 31



 1        51.      BANA’s policy of charging $30 SPFs, as set forth in its deposit
 2 agreements, imposes unlawful conditions on the statutory right to cancel an EFT and

 3 has the purpose and effect of impeding, hindering, and deterring consumers from

 4 exercising their rights under EFTA. By charging a $30 SPF, BANA impeded,

 5 hindered, and deterred Plaintiff Foreman and other putative class members from

 6 exercising their rights under the EFTA. Plaintiff Foreman would have exercised his

 7 right to stop payment several months prior to when he did had BANA not charged a

 8 $30 SPF. This policy provides BANA significant and unjust revenues for doing

 9 nothing more than performing a statutory duty.
10        52.      Plaintiff Foreman would exercise his right to stop payment in the future
11 if BANA eliminates or substantially reduces the $30 SPF.

12                               Plaintiff Moody’s Experience
13        53.      Plaintiff Alvin Moody is an indigent consumer living close to the federal
14 poverty line.

15        54.      Nearly all of Plaintiff Moody’s monthly income comes from Social
16 Security benefits.

17        55.      On December 11, 2017, Plaintiff Moody went into a BANA branch in
18 Union City, Georgia to execute a stop payment order on a recurring EFT to his

19 insurance company. To the best of his ability, he executed a stop-payment order in

20 accordance with the terms and conditions of his account.

21        56.      Plaintiff Moody paid BANA the illegal $30 SPF on December 11, 2017.
22        57.      Despite Plaintiff Moody’s notice that he had withdrawn authorization for
23 the recurring EFT to his insurer and payment of the illegal SPF, BANA failed to stop

24 the EFT to Plaintiff Moody’s insurer, and the EFT was eventually processed without

25 Moody’s authorization on January 3, 2018.

26        58.      As a result of the unauthorized EFT on January 3, 2018—which BANA
27 promised to stop but did not—BANA assessed Plaintiff Moody an additional $35

28 overdraft fee.

                                                15
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 16 of 31



 1         59.      Plaintiff Moody would exercise his right to stop payment in the future if
 2 BANA eliminates or substantially reduces the $30 SPF.

 3                                   CLASS ALLEGATIONS
 4         60.      Plaintiffs bring this action on behalf of themselves and all others
 5 similarly situated pursuant to Federal Rules of Civil Procedure 23. This action

 6 satisfies the numerosity, commonality, typicality, adequacy, predominance and

 7 superiority requirements of Rule 23. The proposed class is defined as:

 8                  All holders of a BANA checking account who, within the
                    applicable statute of limitations, paid one or more SPFs to
 9
                    stop a recurring EFT (the “SPF Class”).
10 In addition, the proposed California subclass is defined as follows:

11                  All holders of a BANA checking account in California
12                  who, within the applicable statute of limitations, paid one
                    or more SPFs to stop a recurring EFT (the “California SPF
13                  Class”).
14 The classes are collectively referred to as the “Classes.”

15
           61.      Excluded from the Classes are BANA; its subsidiaries and affiliates; its
16
     officers, directors and members of their immediate families; any entity in which
17
     defendant has a controlling interest; the legal representatives, heirs, successors or
18
     assigns of any such excluded party; and the judicial officer(s) to whom this action is
19
     assigned and the members of their immediate families.
20
           62.      Plaintiffs reserve the right to modify or amend the definition of the
21
     proposed Classes, if necessary, before this Court determines whether certification is
22
     appropriate.
23
           63.      This case is properly brought as a class action under Fed. R. Civ. P.
24
     23(a) and (b)(3), and all requirements therein are met for the reasons set forth in the
25
     following paragraphs.
26
           64.      Numerosity under Fed. R. Civ. P. 23(a)(1). The members of the Classes
27
     are so numerous that separate joinder of each member is impracticable. Upon
28
     information and belief, and subject to class discovery, the Classes consist of
                                                  16
                      THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 17 of 31



 1 thousands of members or more, the identity of whom are within the exclusive

 2 knowledge of and can be ascertained only by resort to BANA’s records. BANA has

 3 the administrative capability through its computer systems and other records to

 4 identify all members of the Classes, and such specific information is not otherwise

 5 available to Plaintiffs.

 6        65.    Commonality under Fed. R. Civ. P. 23(a)(2). There are numerous
 7 questions of law and fact common to the Classes relating to BANA’s business

 8 practices challenged herein, and those common questions predominate over any

 9 questions affecting only individual members of the Classes. The common questions
10 include but are not limited to:

11        a)     Whether BANA improperly assessed SPFs;
12        b)     Whether BANA’s assessment of SPFs on recurring EFTs violates the
13 EFTA;

14        c)     Whether BANA’s assessment of SPFs hinders, impedes, and deters
15 consumers from exercising their right under the EFTA and 15 U.S.C. § 1693e(a) to

16 stop payment on EFTs, and whether this assessment is an unlawful obstacle or hurdle

17 to this consumer right in violation of the EFTA;

18        d)     Whether the provisions in BANA’s deposit agreement requiring
19 consumers to pay SPFs before BANA will honor a stop-payment order, along with

20 other provisions in the agreement, violate the EFTA and 15 U.S.C. § 1693l;

21        e)     Whether the same provisions in BANA’s deposit agreement are
22 enforceable under the EFTA and 15 U.S.C. §1693l;

23        f)     Whether BANA’s assessment of SPFs violates California’s UCL; and
24        g)     Whether Plaintiffs and other members of the Classes have sustained
25 damages as a result of BANA’s conduct.

26        66.    Typicality under Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of
27 the claims of the other members of the Classes in that they arise out of the same

28 wrongful business practice by BANA, as described herein.

                                               17
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 18 of 31



 1         67.   Adequacy of Representation under Fed. R. Civ. P. 23(a)(4). Plaintiffs are
 2 adequate representatives of the Classes in that they have a BANA checking account

 3 and have suffered damages as a result of BANA’s conduct. In addition:

 4         a)    Plaintiffs are committed to the vigorous prosecution of this action on
 5 behalf of themselves and all others similarly situated and have retained competent

 6 counsel experienced in the prosecution of class actions and, in particular, class

 7 actions on behalf of consumers against financial institutions;

 8         b)    There is no hostility of interest between Plaintiffs and the unnamed
 9 members of the Classes;
10         c)    Plaintiffs anticipate no difficulty in the management of this litigation as a
11 class action; and

12         d)    Plaintiffs’ legal counsel have the financial and legal resources to meet
13 the substantial costs and legal issues associated with this type of litigation.

14         68.   Predominance under Fed. R. Civ. P. 23(b)(3). The questions of law and
15 fact common to the Classes as set forth in the “commonality” allegation above

16 predominate over any individual issues. Accordingly, the “commonality” allegations

17 are restated and incorporated herein by reference.

18         69.   Superiority under Fed. R. Civ. P. 23(b)(3). A class action is superior to
19 other available methods and highly desirable for the fair and efficient adjudication of

20 this controversy. Since the amount of the claim of each individual member of the

21 Classes is very small relative to the complexity of the litigation, and since the

22 financial resources of BANA are enormous, no member of the Classes could afford to

23 seek legal redress individually for the claims alleged herein. Therefore, absent a class

24 action, the members of the Classes will continue to suffer losses, and BANA’s

25 misconduct will proceed without remedy. In addition, even if members of the Classes

26 themselves could afford individual litigation, the court system could not. Given the

27 complex legal and factual issues involved, individualized litigation would

28 significantly increase the delay and expense to all parties and to the Court.

                                                18
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 19 of 31



 1 Individualized litigation would also create the potential for inconsistent or

 2 contradictory rulings. By contrast, a class action presents far fewer management

 3 difficulties, allows claims to be heard which might otherwise go unheard because of

 4 the relative expense of bringing individual lawsuits, and provides the benefits of

 5 adjudication, economies of scale, and comprehensive supervision by a single court.

 6        70.    Fed. R. Civ. P. 23(b)(2). Plaintiffs seek a judicial declaration that the
 7 provisions in BANA’s deposit agreement allowing BANA to charge its customers a

 8 $30 SPF when they exercise their rights under the EFTA, along with other contractual

 9 provisions, violate 15 U.S.C. §§ 1693e(a), 1693l and are therefore invalid and
10 unenforceable. Additionally, Plaintiffs seek an injunction enjoining BANA’s practice

11 of charging a $30 SPF pursuant to its deposit agreement and further enjoining

12 BANA’s enforcement of its deposit agreement in a manner that impedes, hinders, and

13 deters consumers like Plaintiffs from exercising their EFTA rights. By charging

14 consumers a $30 SPF pursuant to its standard deposit agreement, BANA has acted or

15 refused to act on grounds that applying generally to the class such that final injunctive

16 relief or corresponding declaratory relief is appropriate respecting the Classes as a

17 whole.

18        71.    All conditions precedent to bringing this action have been satisfied or
19 waived.

20              COUNT ONE: Violation of the EFTA (15 U.S.C. § 1693m)
                              Per se prohibition on all SPFs
21
                 (Brought by Plaintiffs Foreman and Moody Individually
22                          and on Behalf of the SPF Class)
23        72.    Plaintiffs incorporate by reference each of the allegations set forth in the
24 preceding paragraphs 1 through 71 as if fully set forth herein.

25        73.    As alleged above, Plaintiffs and the putative SPF Class members
26 attempted to stop a debit on their BANA accounts by notifying BANA that they had

27 withdrawn authorization for EFTs to a particular company.

28

                                               19
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 20 of 31



 1        74.      Consistent with its policies and common practice, BANA assessed a $30
 2 SPF on Plaintiffs and the putative SPF Class members before it would honor their

 3 instructions to cancel a recurring EFT.

 4        75.      Under the canon of statutory interpretation “expressio unius est exclusio
 5 alterius,” by specifying two conditions for the cancellation of a preauthorized EFT,

 6 the EFTA prohibits financial institutions from imposing additional conditions by

 7 negative implication. BANA’s policy of conditioning the cancellation of a

 8 preauthorized EFT on payment of a SPF therefore violates the EFTA. See 15 U.S.C.

 9 § 1693e(a).
10        76.      In addition, by purporting to authorize imposition of an SPF, BANA’s
11 deposit agreements attempted to require Plaintiffs and the putative SPF Class

12 members to waive their rights under the EFTA. BANA’s deposit agreements

13 therefore violate § 1693l of the EFTA.

14        77.      As a result of these violations, Plaintiffs and the putative SPF Class
15 members suffered concrete and particularized harms including being required to pay

16 illegal fees.

17        78.      BANA’s violations of the EFTA are intentional and designed to generate
18 profit for BANA and to deter customers from exercising their right under the EFTA

19 to cancel previously authorized EFTs.

20        79.      Accordingly, BANA is liable to Plaintiffs and the putative SPF Class
21 members for any actual damages, statutory damages, attorney’s fees, and costs. 15

22 U.S.C. § 1693m.

23        80.      In addition, pursuant to 28 U.S.C. § 2201, Plaintiffs and the putative SPF
24 Class members are entitled to and seek a judicial declaration that BANA’s policy of

25 charging SPFs violates 15 U.S.C. § 1693e(a) and that BANA’s deposit agreements

26 purporting to authorize SPFs violate 15 U.S.C. § 1693l. Plaintiffs and the putative

27 SPF Class members are further entitled to and seek an injunction enjoining BANA

28

                                                 20
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 21 of 31



 1 from charging SPFs and from including provisions authorizing SPFs in its deposit

 2 agreements or attempting to enforce such provisions.

 3            COUNT TWO: Violation of the EFTA (15 U.S.C. § 1693m)
       Prohibition on SPFs that exceed the costs of processing stop-payment orders
 4
                (Brought by Plaintiffs Foreman and Moody Individually
 5                          and on Behalf of the SPF Class)
 6        81.      Plaintiffs incorporate by reference each of the allegations set forth in the
 7 preceding paragraphs 1 through 71 as if fully set forth herein.

 8        82.      As alleged above, Plaintiffs and the putative SPF Class members
 9 attempted to stop a debit on their BANA accounts by notifying BANA that they had
10 withdrawn authorization for EFTs to a particular company.

11        83.      Consistent with its policies and common practice, BANA assessed a $30
12 SPF on Plaintiffs and the putative SPF Class members before it would honor their

13 instructions to cancel a recurring EFT.

14        84.      The amount of the $30 SPF is not tied to any actual costs incurred by
15 BANA to cancel preauthorized EFT and, in fact, grossly exceeds any such costs.

16 BANA’s policy of requiring payment of a $30 SPF for the cancellation of a

17 preauthorized EFT therefore violates the EFTA. See 15 U.S.C. § 1693e(a). In

18 addition, by purporting to authorize imposition of a $30 SPF, BANA’s deposit

19 agreements attempted to require plaintiffs and the putative SPF Class members to

20 waive their rights under the EFTA. BANA’s deposit agreements therefore violate

21 § 1693l of the EFTA.

22        85.      As a result of these violations, Plaintiffs and the putative SPF Class
23 members suffered concrete and particularized harms including being required to pay

24 illegal fees.

25        86.      BANA’s violations of the EFTA are intentional and designed to generate
26 profit for BANA and to deter customers from exercising their right under the EFTA

27 to cancel previously authorized EFTs.

28

                                                 21
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 22 of 31



 1         87.    Accordingly, BANA is liable to Plaintiffs and the putative SPF Class
 2 members for any actual damages, statutory damages, attorney’s fees, and costs. 15

 3 U.S.C. § 1693m.

 4         88.    In addition, pursuant to 28 U.S.C. § 2201, Plaintiffs and the putative SPF
 5 Class members are entitled to and seek a judicial declaration that BANA’s policy of

 6 charging a $30 SPFs violates 15 U.S.C. § 1693e(a) and that BANA’s deposit

 7 agreements purporting to authorize SPFs violate 15 U.S.C. § 1693l. Plaintiffs and the

 8 putative SPF Class members are further entitled to and seek an injunction enjoining

 9 BANA from charging $30 SPFs and from including provisions authorizing $30 SPFs
10 in its deposit agreement or attempting to enforce such provisions.

11               COUNT THREE: Violation of the EFTA (15 U.S.C. § 1693m)
                   Prohibition on SPFs that impede and hinder a consumer’s
12
                          exercise of his or her right to stop payment
13                (Brought by Plaintiffs Foreman and Moody Individually
                               and on Behalf of the SPF Class)
14
           89.    Plaintiffs incorporate by reference each of the allegations set forth in the
15
     preceding paragraphs 1 through 71 as if fully set forth herein.
16
           90.    As alleged above, Plaintiffs and the putative SPF Class members
17
     attempted to stop a debit on their BANA accounts by notifying BANA that they had
18
     withdrawn authorization for EFTs to a particular company.
19
           91.    Consistent with its policies and common practice, BANA assessed a $30
20
     SPF on Plaintiffs and the putative SPF Class members before it would honor their
21
     instructions to cancel a recurring EFT.
22
           92.    BANA’s policy of requiring payment of a $30 SPF for the cancellation
23
     of a preauthorized EFT impedes, hinders, and deters Plaintiffs and other consumers in
24
     the SPF Class from exercising their right to stop payment of an EFT. This policy thus
25
     constitutes a violation of the EFTA. See 15 U.S.C. §§ 1693e(a), 1693l.
26
           93.    Plaintiff Foreman was deterred from exercising his right to stop payment
27
     under the EFTA by BANA’s $30 SPF. Plaintiff Foreman would have exercised his
28

                                                22
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 23 of 31



 1 right to stop payment several months prior to when he did had BANA not charged a

 2 $30 SPF for doing so.

 3         94.     In addition, by purporting to authorize imposition of a $30 SPF,
 4 BANA’s deposit agreements attempt to require its customers to waive their rights

 5 under the EFTA. BANA’s deposit agreements therefore violate § 1693l of the EFTA.

 6         95.     As a result of these violations, Plaintiffs and the putative SPF Class
 7 members suffered concrete and particularized harms including being required to pay

 8 illegal fees.

 9         96.     BANA’s violations of the EFTA are intentional and designed to generate
10 profit for BANA and to deter customers from exercising their right under the EFTA

11 to cancel previously authorized EFTs.

12         97.     Accordingly, BANA is liable to Plaintiffs and the putative SPF Class
13 members for any actual damages, statutory damages, attorney’s fees, and costs. 15

14 U.S.C. § 1693m.

15         98.     In addition, pursuant to 28 U.S.C. § 2201, Plaintiffs and the putative SPF
16 Class members are entitled to and seek a judicial declaration that BANA’s policy of

17 charging a $30 SPFs violates 15 U.S.C. § 1693e(a) and that BANA’s deposit

18 agreement purporting to authorize SPFs violate 15 U.S.C. § 1693l. Plaintiffs and the

19 putative SPF Class members are further entitled to and seek an injunction enjoining

20 BANA from charging $30 SPFs and from including provisions authorizing $30 SPFs

21 in its deposit agreement or attempting to enforce such provisions.

22       COUNT FOUR: Violation of the UCL (Cal. Bus. & Prof. Code § 17204)
                                Per se prohibition on all SPFs
23
        (On behalf of Plaintiff Foreman individually and the California SPF Class)
24
           99.     Plaintiff Foreman incorporates by reference each of the allegations set
25
     forth in the preceding paragraphs 1 through 71 and 72 through 80 as if fully set forth
26
     herein.
27
           100. BANA’s conduct described herein violates California’s UCL. See Cal.
28
     Bus. & Prof. Code §§ 17200, et seq.
                                                 23
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 24 of 31



 1        101. The UCL prohibits and provides civil remedies for unfair competition.
 2 Its purpose is to protect both consumers and competitors by promoting fair

 3 competition in commercial markets for goods and services. In service of that purpose,

 4 the California Legislature framed the UCL’s substantive provisions in broad,

 5 sweeping language.

 6        102. The UCL defines “unfair competition” to include any “any unlawful . . .
 7 business act or practice.” Accordingly, this provision encompasses acts and practices

 8 proscribed by any other law, including the EFTA, and makes violations of those laws

 9 “unfair competition” that is independently actionable under the UCL.
10        103. As alleged in Count One above, BANA has violated the EFTA by
11 requiring payment of an SPF for its customers to cancel a previously authorized EFT.

12 The EFTA sets forth two conditions on a consumer’s right to cancel a previously

13 authorized EFT and therefore, by negative implication, prohibits financial institutions

14 imposing additional conditions, such as payment of an SPF. See 15 U.S.C.

15 § 1693e(a). BANA has further violated the EFTA by including provisions in its

16 deposit agreements purporting to require its customers to waive rights under the

17 EFTA. See id. § 1693l. These actions are “unlawful” for purposes of the UCL’s

18 prohibition on unfair competition.

19        104. BANA’s conduct was not motivated by any business or economic need
20 or rationale. The harm and adverse impact of BANA’s conduct on members of the

21 general public was neither outweighed nor justified by any legitimate reasons,

22 justifications, or motives.

23        105. BANA’s conduct was substantially injurious to consumers in that their
24 accounts have been subject to unauthorized EFTs, and they have been forced to pay

25 illegal SPFs in order to exercise their rights under the EFTA.

26        106. As a result of BANA’s violations of the UCL, Plaintiff Foreman and the
27 members of the California SPF Class have paid and will continue to pay illegal SPFs

28 and have thus suffered and will continue to suffer actual damages. Plaintiff Foreman

                                              24
                   THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 25 of 31



 1 and the members of the California SPF Class seek restitution of all funds acquired by

 2 means of the unlawful practices set forth herein.

 3            107. Additionally, Plaintiff Foreman and the California SPF Class are entitled
 4 to and seek a judicial declaration that BANA’s conduct violates the UCL. Plaintiff

 5 Foreman and the California SPF Class are further entitled to and seek an injunction

 6 enjoining BANA from continuing to engage in the unlawful conduct alleged herein.

 7        COUNT FIVE: Violation of the UCL (Cal. Bus. & Prof. Code § 17204)
         Prohibition on SPFs that exceed the costs of processing stop-payment orders
 8
        (On behalf of Plaintiff Foreman individually and the California SPF Class)
 9
              108. Plaintiff Foreman incorporates by reference each of the allegations set
10
     forth in the preceding paragraphs 1 through 71 and 81 through 88 as if fully set forth
11
     herein
12
              109. BANA’s conduct described herein violates California’s UCL. See Cal.
13
     Bus. & Prof. Code §§ 17200, et seq.
14
              110. The UCL prohibits and provides civil remedies for unfair competition.
15
     Its purpose is to protect both consumers and competitors by promoting fair
16
     competition in commercial markets for goods and services. In service of that purpose,
17
     the California Legislature framed the UCL’s substantive provisions in broad,
18
     sweeping language.
19
              111. The UCL defines “unfair competition” to include any “any unlawful . . .
20
     business act or practice.” Accordingly, this provision thus encompasses acts and
21
     practices proscribed by any other law, including the EFTA, and makes violations of
22
     those laws “unfair competition” that is independently actionable under the UCL.
23
              112. As alleged in Count Two above, BANA has violated the EFTA by
24
     requiring payment of a $30 SPF for its customers to cancel a previously authorized
25
     EFT. The amount of the $30 SPF is not tied to any actual costs incurred by BANA to
26
     cancel preauthorized EFT and, in fact, grossly exceeds any such costs. BANA’s
27
     policy of requiring payment of a $30 SPF for the cancellation of a preauthorized EFT
28
     therefore violates the EFTA. See 15 U.S.C. § 1693e(a). BANA has further violated
                                                 25
                       THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 26 of 31



 1 the EFTA by including provisions in its deposit agreements purporting to require its

 2 customers to waive rights under the EFTA. See id. § 1693l. These actions are

 3 “unlawful” for purposes of the UCL’s prohibition on unfair competition.

 4        113. BANA’s conduct was not motivated by any business or economic need
 5 or rationale. The harm and adverse impact of BANA’s conduct on members of the

 6 general public was neither outweighed nor justified by any legitimate reasons,

 7 justifications, or motives.

 8        114. BANA’s conduct was substantially injurious to consumers in that their
 9 accounts have been subject to unauthorized EFTs, and they have been forced to pay
10 illegal SPFs in order to exercise their rights under the EFTA.

11        115. As a result of BANA’s violations of the UCL, Plaintiff Foreman and
12 members of the California SPF Class have paid and will continue to pay illegal SPFs

13 and have thus suffered and will continue to suffer actual damages. Plaintiff Foreman

14 and the California SPF Class seek restitution of all funds acquired by means of the

15 unlawful practices set forth herein.

16        116. Additionally, Plaintiff Foreman and the California SPF Class are entitled
17 to and seek a judicial declaration that BANA’s conduct violates the UCL. Plaintiff

18 Foreman and the California SPF Class are further entitled to and seek an injunction

19 enjoining BANA from continuing to engage in the unlawful conduct alleged herein.

20       COUNT SIX: Violation of the UCL (Cal. Bus. & Prof. Code § 17204)
               Prohibition on SPFs that impede and hinder a consumer’s
21
                        exercise of his or her right to stop payment
22     (On behalf of Plaintiff Foreman Individually and the California SPF Class)
23        117. Plaintiffs incorporate by reference each of the allegations set forth in the
24 preceding paragraphs 1 through 71 and 89 through 98 as if fully set forth herein.

25        118. BANA’s conduct described herein violates California’s UCL. See Cal.
26 Bus. & Prof. Code §§ 17200, et seq.

27        119. The UCL prohibits and provides civil remedies for unfair competition.
28 Its purpose is to protect both consumers and competitors by promoting fair

                                              26
                   THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 27 of 31



 1 competition in commercial markets for goods and services. In service of that purpose,

 2 the California Legislature framed the UCL’s substantive provisions in broad,

 3 sweeping language.

 4        120. The UCL defines “unfair competition” to include any “any unlawful . . .
 5 business act or practice.” Accordingly, this provision thus encompasses acts and

 6 practices proscribed by any other law, including the EFTA, and makes violations of

 7 those laws “unfair competition” that is independently actionable under the UCL.

 8        121. As alleged in Count Three above, BANA has violated the EFTA by
 9 imposing an SPF which has the purpose and effect of hindering, impeding, and
10 deterring consumers from exercising their right to stop payment under the EFTA.

11 BANA’s policy of requiring payment of a $30 SPF for the cancellation of a

12 preauthorized EFT therefore violates the EFTA. See 15 U.S.C. §§ 1693e(a), 1693l.

13        122. Plaintiff Foreman was deterred from exercising his right to stop payment
14 under the EFTA by BANA’s $30 SPF. Plaintiff Foreman would have exercised his

15 right to stop payment several months prior to when he did had BANA not charged a

16 $30 SPF for doing so. BANA’s policy of requiring payment of a $30 SPF for the

17 cancellation of a preauthorized EFT impedes, hinders, and deters Plaintiff Foreman

18 and other consumers in the California SPF Class from exercising their right to stop

19 payment of an EFT. This policy thus constitutes a violation of the EFTA. See 15

20 U.S.C. §§ 1693e(a), 1693l.

21        123. BANA has further violated the EFTA by including provisions in its
22 deposit agreements purporting to require its customers to waive rights under the

23 EFTA. See id. § 1693l. These actions are “unlawful” for purposes of the UCL’s

24 prohibition on unfair competition.

25        124. BANA’s conduct was not motivated by any business or economic need
26 or rationale. The harm and adverse impact of BANA’s conduct on members of the

27 general public was neither outweighed nor justified by any legitimate reasons,

28 justifications, or motives.

                                             27
                   THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 28 of 31



 1         125. BANA’s conduct was substantially injurious to consumers in that their
 2 accounts have been subject to unauthorized EFTs, and they have been forced to pay

 3 illegal SPFs in order to exercise their rights under the EFTA.

 4         126. As a result of BANA’s violations of the UCL, Plaintiff Foreman and the
 5 members of the California SPF Class have paid and will continue to pay illegal SPFs

 6 and have thus suffered and will continue to suffer actual damages. Plaintiff Foreman

 7 and the California SPF Class seek restitution of all funds acquired by means of the

 8 unlawful practices set forth herein.

 9         127. Additionally, Plaintiff Foreman and the California SPF Class are entitled
10 to and seek a judicial declaration that BANA’s conduct violates the UCL. Plaintiff

11 Foreman and the California SPF Class are further entitled to and seek an injunction

12 enjoining BANA from continuing to engage in the unlawful conduct alleged herein.

13              COUNT SEVEN: Violation of the EFTA (15 U.S.C. § 1693h)
                         Wrongful failure to cancel an EFT
14
                        (On behalf of Plaintiff Moody only)
15
           128. Plaintiff Moody incorporates by reference each of the allegations set
16
     forth in the preceding paragraphs 1 through 71 as if fully set forth herein.
17
           129. On December 11, 2017, Plaintiff Moody executed a stop payment order
18
     on a recurring EFT to his insurance company. Plaintiff Moody executed his stop-
19
     payment order to the best of his ability and, under the circumstances, BANA was
20
     reasonably notified that Moody had withdrawn authorization for the previously
21
     scheduled recurring EFT to his insurer.
22
           130. In addition to providing sufficient notice under the EFTA to cancel the
23
     recurring EFT to his insurer, Plaintiff Moody also paid BANA an illegal $30 SPF on
24
     December 11, 2017.
25
           131. Despite Plaintiff Moody’s timely notice and payment of the SPF, BANA
26
     failed to stop the EFT to Plaintiff’ Moody’s insurer, and the EFT was eventually
27
     processed without Moody’s authorization on January 3, 2018.
28

                                                28
                     THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 29 of 31



 1        132. BANA’s failure to cancel the EFT despite Plaintiff’s Moody’s timely
 2 notice violated Plaintiff Moody’s rights under the EFTA. See 15 U.S.C. § 1693e(a).

 3        133. As a result of the unauthorized EFT on January 3, 2018, Plaintiff
 4 Moody’s account became overdrawn, and BANA assessed Plaintiff Moody an

 5 overdraft fee of $35, in addition to the $30 SPF he had already paid.

 6        134. In addition, by purporting to allow BANA to refuse to honor a timely,
 7 valid stop-payment order if the order lists the wrong amount for the EFT by even a

 8 penny (Dkt. 24-2 at 31-32; Dkt. 24-3 at 31-32; accord Exs. 2, 3), BANA has

 9 attempted to require its customers to waive their rights under the EFTA. BANA’s
10 deposit agreements thus violate § 1693l of the EFTA.

11        135. As a result of these violations, Plaintiff Moody suffered concrete and
12 particularized harms including being required to pay illegal fees.

13        136. BANA’s violations of the EFTA are intentional and designed to generate
14 profit for BANA and to deter customers from exercising their right under the EFTA

15 to cancel previously authorized EFTs.

16        137. Accordingly, BANA is liable to Plaintiff Moody for all damages
17 proximately caused by its failure to stop his preauthorized EFTs in accordance with

18 his instructions, and attorney’s fees and costs. 15 U.S.C. § 1693h(a)(3).

19        138. In addition, pursuant to 28 U.S.C. § 2201, Plaintiff Moody is entitled to
20 and seeks a judicial declaration that BANA’s policy of refusing to honor timely

21 notices to cancel a previously authorized EFT violates and the provisions of BANA’s

22 deposit agreements purporting to authorize this conduct violate the EFTA. See 15

23 U.S.C. §§ 1693e(a), 1693l. Plaintiff Moody is further entitled to and seeks an

24 injunction enjoining BANA’s illegal conduct and prohibiting BANA from including

25 provisions authorizing this conduct in its deposit agreement or attempting to enforce

26 such provisions.

27

28

                                              29
                   THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
        Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 30 of 31



 1                                PRAYER FOR RELIEF
 2        WHEREFORE, Plaintiffs and the members of the Classes demand a jury trial on
 3 all claims so triable and judgment against Defendant as follows:

 4        A.    An order certifying that this action may be maintained as a class action,
 5 that Plaintiffs be appointed Class Representative and Plaintiffs’ counsel be appointed

 6 Class Counsel;

 7        B.    Declaring that Defendant’s policies and practices in charging the SPFs,
 8 and enforcing other provisions of its deposit agreements, violate the EFTA

 9 (specifically, 15 U.S.C. §§ 1693e(a), 1693l) and the UCL because these policies:
10              i. impose conditions on cancellation of recurring EFTs that are
11                  prohibited by the EFTA; or, in the alternative,
12              ii. charge fees for the cancellation of recurring EFTs that are in excess
13                  of the actual costs to BANA to cancel the EFTs; or, in the alternative,
14              iii. have the purpose and effect of impeding, hindering, and deterring
15                  consumers from exercising their EFTA right to stop payment of an
16                  EFT;
17        C.    Ordering BANA to immediately cease the wrongful conduct set forth
18 above and enjoining BANA from conducting business via the unlawful and unfair

19 business acts and practices complained of herein;

20        D.    Restitution of all fees paid to BANA by Plaintiff Foreman and the
21 California SPF Class as a result of the wrongs alleged herein in an amount to be

22 determined at trial, pursuant to the UCL;

23        E.    Actual, punitive, and statutory damages in an amount to be determined at
24 trial, pursuant to 15 U.S.C. § 1693m;

25        F.    Proximate damages caused by BANA’s failure to stop Plaintiff Moody’s
26 preauthorized EFTs in accordance with his instructions to be determined at trial,

27 pursuant to 15 U.S.C. § 1693h;

28        G.    Pre-judgment interest at the maximum rate permitted by applicable law;
                                               30
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
         Case 5:18-cv-01375-BLF Document 51 Filed 01/10/19 Page 31 of 31



 1         H.    Costs and disbursements assessed by Plaintiffs in connection with this
 2 action, including reasonable attorneys’ fees pursuant to applicable law; and

 3         I.    Such other relief as the Court deems just and proper.
 4                              DEMAND FOR JURY TRIAL
 5         Plaintiffs and all others similarly situated hereby demand trial by jury on all
 6 issues in this complaint that are so triable as a matter of right.

 7 Dated: January 10, 2019                  Respectfully submitted,
 8                                          /s/ Bryan S. Gowdy
 9
                                            Bryan S. Gowdy (Pro Hac Vice)
                                            bgowdy@appellate-firm.com
10                                          filings@appellate-firm.com
11
                                            CREED & GOWDY, P.A.
                                            865 May Street
12                                          Jacksonville, Florida 32204
13                                          (904) 350-0075
                                            -and-
14
                                            Jeffrey D. Kaliel (CA Bar No. 238293)
15
                                            Sophia G. Gold (CA Bar No. 307971)
16                                          jkaliel@kalielpllc.com
                                            sgold@kalielpllc.com
17
                                            KALIEL PLLC
18                                          1875 Connecticut Ave., NW, 10th Floor
                                            Washington, D.C. 20009
19
                                            (202) 350-4783
20                                          Attorneys for Plaintiffs and the
21                                          Putative Classes
22
                                CERTIFICATE OF SERVICE
23
           The undersigned hereby certifies that on January 10, 2019, the foregoing
24
     document was filed electronically on the CM/ECF system, which caused all CM/ECF
25
     participants to be served by electronic means.
26

27                                          /s/ Bryan S. Gowdy
28                                          Attorney

                                                31
                    THIRD AMENDED CLASS ACTION COMPLAINT – 5:18-cv-01375-BLF
